Case 2:20-cv-02291-DOC-KES Document 33 Filed 03/18/20 Page 1 of 4 Page ID #:297



    1   BROOKE WEITZMAN SBN 301037
        WILLIAM WISE SBN 109468
    2   ELDER LAW AND DISABILITY
        RIGHTS CENTER
    3   1535 E 17th Street, Suite 110
        Santa Ana, California 92705
    4   t. 714-617-5353
        e. bweitzman@eldrcenter.org
    5   e. bwise@eldrcenter.org
    6 CAROL A. SOBEL SBN 84483                    PAUL L. HOFFMAN SBN 71244
      WESTON ROWLAND SBN 327599                   CATHERINE SWEETSER SBN 271142
    7 LAW OFFICE OF CAROL SOBEL                   SCHONBRUN, SEPLOW, HARRIS &
      725 Arizona Avenue, Suite 300                          & HOFFMAN
    8 Santa Monica, California 90401              11543 W. Olympic Blvd.
      T. 310 393 3055                             Los Angeles, California 90064
    9 e. carolsobellaw@gmail.com                  t. 310 396 7031
      e. rowland.weston@gmail.com                 e. hoffpaul@aol.com
   10                                             e. csweetser@sshhlaw.com
        ATTORNEYS FOR PLAINTIFFS
   11

   12
                              UNITED STATES DISTRICT COURT
   13
          FOR THE CENTRAL DISTRICT OF CALIFORNIA - CENTRAL DIVISION
   14

   15
        LA ALLIANCE FOR HUMAN                         Case No.: 2:20-cv-02291 DOC-KES
   16   RIGHTS, et al.,                               REPORT RE RECENT
   17
             Plaintiffs,                              DEVELOPMENTS BY
        v.                                            INTERVENOR ORANGE COUNTY
                                                      CATHOLIC WORKER
   18   CITY OF LOS ANGELES, et al.,
                                                      Action filed: March 10, 2020
   19        Defendants.
                                                      Date: March 19, 2020
   20                                                 Time: 10:00   a.m.
                                                      Ctrm: 1 (1st Street Courthouse)
   21
                                                      Assigned to the Hon. David O. Carter
   22

   23

   24

   25
              Intervenor Orange County Catholic Worker (“OCCW”) files this Status Report
   26
        in advance of the conference in this matter on March 19, 2020. The Plaintiffs in this
   27
        action filed a Status Report, urging the Court to consider proposals set out in their
   28
                                                  1
Case 2:20-cv-02291-DOC-KES Document 33 Filed 03/18/20 Page 2 of 4 Page ID #:298



    1   complaint in advance of the hearing because the current situation with the pandemic
    2   COVID-19 is now a “calamity.”
    3         While OCCW shares the concern for the urgency of the current situation, they
    4   file this Report to request that the Court direct the defendants adopt the directives of
    5   public health officials in implementing any response to this crisis. Even with the
    6   extraordinary number of unhoused persons in Los Angeles City and County, there can
    7   be no exemption from the public health directives that all residents of the United
    8   States are to observe at this time.
    9         Key among these preventive steps is the caution to maintain “social
   10   distancing.” This means staying a distance of at least six feet from other people. For
   11   those at higher risk - the elderly, diabetics, coronary conditions, asthma and
   12   compromised immunity systems - distance and self-isolation is even more critical.
   13   https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-complicati
   14   ons/older-adults.html.
   15         Earlier this week the CDC recommended, and many officials enacted,
   16   emergency bans on more than 50 people together for the next eight weeks. See
   17   https://www.ocregister.com/2020/03/15/cdc-recommends-no-gatherings-of-50-or-
   18   more-for-8-weeks. This may now be reduced to no more than 10 people together.
   19   https://www.nytimes.com/2020/03/16/health/coronavirus-social-distancing-crowd-
   20   size.html. Los Angeles County passed a similar restriction on indoor gatherings of
   21   more than 50 people. County Health Officer Montu Davis described the County’s
   22   Order as “[c]ommunity mitigation efforts
   23         Moving people in these higher risk categories, as a significant percentage of
   24   unhoused individuals are, into large emergency communal shelters is antithetical to
   25   the directives of public health officials. Such an environment would more likely act
   26   as a high contagion petrie dish, rather than a facility that would alleviate a public
   27   health threat to both unhoused and unhoused individuals. Intervenor is especially
   28
                                                   2
Case 2:20-cv-02291-DOC-KES Document 33 Filed 03/18/20 Page 3 of 4 Page ID #:299



    1   concerned because Mayor Garcetti announced today that the City intends to
    2   implement its emergency plan for earthquakes, setting up 6,000 beds in 43 existing
    3   recreation centers. That means approximately 140 people in each confined building,
    4   far larger than the 50-person limit set by the CDC. In addition, the Mayor announced
    5   today that the City will also open a new bridge shelter that is now ready and will
    6   acquire several hundred trailers for quarantine of those diagnosed with COVID-19.
    7   While a plan to quarantine the most seriously ill individuals is encouraging, to date,
    8   the City’s bridge shelters, like the recreation centers, do not allow space for “social
    9   distancing” consistent with the CDC guidelines. In total, the Mayor’s proposal
   10   addresses only a small portion of the City’s unhoused residents - barely 10% - and,
   11   apparently, will not concern the health and safety of the remaining people without
   12   homes unless and until they become symptomatic for COVID-19.
   13         Moreover, in such an environment, if one individual who stays or works at the
   14   recreation centers shows symptoms of the novel corona virus, the universe of
   15   individuals directly exposed and then needing to be quarantined would be enormous,
   16   including all other residents of the facility, all persons staffing services there, and
   17   everyone they come into contact with. By contrast, moving people to hotels, motels,
   18   currently empty hospitals such as St. Vincent, and other unoccupied buildings would
   19   serve to protect the health and safety of unhoused persons and at the same time lessen
   20   the potential spread of the virus.
   21         The Court should direct that, wherever individuals are relocated, provisions be
   22   made to ensure the availability of food and critical medical support currently
   23   accessible at service providers on Skid Row and near other areas with larger
   24   communities of unhoused individuals.
   25         In this instance, protection of the health and safety of unhoused persons must
   26   be consistent with CDC recommendations on the most effective means to “flatten the
   27   curve” and get ahead of the spread of the pandemic. Intervenor OCCW requests that
   28
                                                  3
Case 2:20-cv-02291-DOC-KES Document 33 Filed 03/18/20 Page 4 of 4 Page ID #:300



    1   the Court require the defendant City and County to follow CDC recommendations
    2   and guidelines in any placements for currently unhoused individuals to limit their
    3   exposure, as well as that of the greater community, to the COVID-19 virus.
    4

    5   Dated: March 18, 2020                Respectfully submitted,
    6                                        LAW OFFICE OF CAROL A. SOBEL
    7                                              /s/ Carol A. Sobel
                                             CAROL A. SOBEL
    8                                        Attorneys for Plaintiffs
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                4
